DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restriction
Claims 13-15 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 10/05/2020.
Claims 1-15 are pending.  Claims 1-12 are under consideration for this Office Action.
Priority
Applicant’s 371 priority claim of PCT/EP2017/054596 filed on 2/28/2017 is acknowledged.
Claim Objections
Claims 1-12 are objected to because of the following informalities:    
Claims 1-12 lack the article at the beginning of each claim. Claim 1 should start with "A" and claims 2-12 should start with "The".
Claims 1, 4 and 6 contain grammatical errors. Examiner suggests amending to: 
Claim 1. A composition comprising: a) botulinum neurotoxin; and b) non-crosslinked hyaluronic acid with an average molecular weight of 2.5 MDa to 4.5 MDa. 
Claim 4. The composition according to claim 1, said composition containing 2 to 4 units of botulinum neurotoxin or 20 to 40 units of botulinum neurotoxin per milligram of non-crosslinked hyaluronic acid.
Claim 6. The composition according to claim 1, said composition having a dynamic viscosity of 1.5 to 4 Pa*s when determined at 25°C and an oscillation frequency of 1 Hz. 
Appropriate correction is required.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-12 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a product of nature without significantly more. 
The claims are directed to a composition of botulinum neurotoxin and non-crosslinked hyaluronic acid.  As noted in the specification and as evidenced by Blanda, botulinum neurotoxin and hyaluronic acid are naturally occurring products (Instant Specification Pg. 1, lines 11-18: “Botulinum neurotoxin” (BoNT) can be regarded as a general term for a group of several, very similar neurotoxic proteins.  The naturally occurring botulinum neurotoxin is produced by an anaerobic and spore-forming bacterium Clostridium botulinum and rarely by other Clostridium species, such as C. butyricum, C. barati and C. argentinense.  There are currently eight different serotypes of the toxin known as type A, B, Ci, C2, D, E, F and G.  Some of these types such as A, B, E and F are toxic for human beings while Types C, D and G more often cause toxicity for example in birds, horses, cattle and primates; Blanda US9050336: Col. 1, lines 27-29: Hyaluronic acid (also called hyaluronan or Sodium hyaluronate) is a naturally occurring polysaccharide found in joints, connective tissue and the eye; Col. 1, lines 56-

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1-2 and 7-12 are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Blanda (US9050336B2).
Regarding claims 1 and 2, Blanda teaches a composition comprising botulinum neurotoxin type A and non-crosslinked hyaluronic acid with an average molecular weight including the range of 2.5 MDa to 4.5 MDa (Blanda Col. 5, lines 12-15: Our invention is a pharmaceutical composition comprising a botulinum neurotoxin and a viscous carrier for the botulinum neurotoxin. The viscous carrier can be selected from the group of viscous carriers consisting of hyaluronic acid; Col. 5, lines 19-24: Preferably, the viscous carrier is a hyaluronic acid, such as a non-crosslinked hyaluronic acid or a cross linked hyaluronic acid. The hyaluronic acid can be a polymeric hyaluronic acid with a molecular weight between about 10,000 Daltons and about 20 million Daltons; Col. 5, lines 41-42: The botulinum neurotoxin is preferably a botulinum neurotoxin type A).	
Claims 7-9 and 12 recite an intended use of the composition and claims 10-11 recite intended results of the composition.  Blanda discloses the composition of claim 1; therefore, the limitations of claims 7-12 are inherently disclosed. 

Claim 3 is rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Blanda (US9050336B2) as evidenced by Tosoh (Tosoh Application Note, Analysis of Hyaluronic Acid Using the EcoSEC GPC System, 2020, https://www.ecosec.eu//SharedTBGFileLibrary/TBG/Products%20Download/Application%20Note/a17i17a.pdf, 1-3).
Regarding claim 3, Blanda teaches the polydispersity index of the non-crosslinked hyaluronic acid is from 1.1 to 4.0 (Blanda Col. 5, lines 19-24: Preferably, the viscous carrier is a hyaluronic acid, such as a non-crosslinked hyaluronic acid or a cross linked hyaluronic acid. The hyaluronic acid can be a polymeric hyaluronic acid with a molecular weight between about 10,000 Daltons and about 20 million Daltons; evidenced by Tosoh Pg. 1 Col. 1, ¶ 1, lines 4-7: Hyaluronic acid contains between 500 and 50,000 monosaccharide units per molecule, thus has a molar mass that can range from 104 to 107 g/mol with a polydispersity index (PDI) >1.3; Pg. 2, Table 1: PDI of non-crosslinked hyaluronic acid is 2.727).

Claim 6 is rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Blanda (US9050336B2) as evidenced by Owen (Owen, S. et al. Hyaluronic Acid, 2017, Comprehensive Biomaterials II, Chapter 2.14, 306-331).
claim 6, Blanda teaches the composition has a dynamic viscosity from 1.5 to 4 Pa*s (1500 to 4000 cps) at 25°C and an oscillation frequency at 1 Hz (Blanda Col. 5, lines 28-31: The pharmaceutical composition can have a viscosity of between about 1000 cps and about 300,000 cps at 25°C., at a shear rate of 0.1/second or between about 100 cps and about 1,000 cps at 25°C., at a shear rate of 0.1/second; The viscosity range at 0.1 Hz taught by Blanda encompasses the velocity range at 1 Hz recited by the instant claim as evidenced by Owen 2.14.3.4, lines 4-6: an aqueous solution of HA is non-Newtonian; the viscosity of an HA changes as the shear rate changes. Specifically, as the shear rate increases, the viscosity of an HA solution decreases).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claims 4-5 are rejected under 35 U.S.C. 103 as being unpatentable over Blanda (US9050336B2) in view of Kukreja (Kukreja, R. et al. The botulinum toxin as a therapeutic agent: molecular and pharmacological insights, 2015, Research and Reports in Biochemistry, 173-183). 
Regarding claim 4, Blanda teaches a higher dose of botulinum neurotoxin per milligram of hyaluronic acid (Blanda Col. 10, lines 12-15: 100 mouse LD50 units of toxin and 1 mg/crosslinked hyaluronic acid).
Kukreja teaches a higher total protein content of botulinum neurotoxin might contribute to formation of neutralizing antibodies that can render a patient unresponsive to further treatments (Kukreja Pg. 177 Col. 2, Immunogenicity and clinical response, lines 3-9: As with any therapeutic protein, the host immune system may recognize any part of the neurotoxin as foreign and potentially elicit an immune response, particularly with repeated administration. This may lead to the formation of neutralizing antibodies against BoNT, which may block its biological activity resulting in antibody-induced therapy failure; lines 13-16: The formation of neutralizing antibodies in patients receiving therapeutic BoNT/A (botulinum neurotoxin A) preparations can render the patient partially or completely unresponsive to further treatments; Pg 178, Col. 1, ¶ 2, lines 1-3: Clinical studies have suggested that higher total protein content might contribute to greater chance of formation of neutralizing antibodies).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Blanda's composition to lower the botulinum neurotoxin units as suggested by Kukreja to minimize an immune response that would render the treatment ineffective (Kukreja Pg. 177 Col. 2, Immunogenicity and clinical response, lines 13-16: The formation of neutralizing antibodies in patients receiving therapeutic BoNT/A (botulinum neurotoxin A) preparations can render the patient partially or completely unresponsive to further treatments).
Regarding claim 5, Blanda teaches the composition further comprises salt, neurotoxin stabilizing agent (Instant Specification Pg. 10, lines 15-18: neurotoxin stabilizing agent is human serum albumin), and buffer (Blanda Col. 11, lines 52-55: The formulation is formulated using excipients that are fully biocompatible (i.e. non-toxic) and is buffered at physiological pH by the low concentration of sodium phosphate salts; rendered isotonic with sodium chloride, and use Water for Injection; Col. 11, lines 8-10: Preferably the botulinum toxin used is BOTOX(R), which is a lyophilized, powdered form of a botulinum toxin type A stabilized with albumin and sodium chloride; Col. 11, lines 21-22: Thus, the reconstituted botulinum toxin is mixed with the sodium hyaluronate concentrate to form a gel, and the phosphate buffers are then added), but does not teach a crystallization inhibitor (Instant Specification Pg. 10, lines 23-26: sugars such as sucrose). 
Kukreja teaches salt, neurotoxin stabilizing agent and crystallization inhibitors are added to compositions comprising botulinum toxin to stabilize the composition during storage (Kukreja Pg. 177 Col. 1, ¶ 3, lines 1-3: Excipients such as human serum albumin and NaCl or lactose or sucrose are added to the toxin formulations to minimize the risk of product inactivation during long-term storage). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Blanda's composition to include a crystallization inhibitor as taught by Kukreja to stabilize the composition during long-Kukreja Pg. 177 Col. 1, ¶ 3, lines 1-3: Excipients such as human serum albumin and NaCl or lactose or sucrose are added to the toxin formulations to minimize the risk of product inactivation during long-term storage). 

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Tezel (US9161970B2) teaches compositions comprising botulinum neurotoxin and non-crosslinked hyaluronic acid. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANJALI AJIT HIRANI whose telephone number is (571)272-0219.  The examiner can normally be reached on 7:30 - 4:30 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Louise Humphrey can be reached on 571-272-5543.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/A.A.H./Examiner, Art Unit 1657                                                                                                                                                                                                        
/LOUISE W HUMPHREY/Supervisory Patent Examiner, Art Unit 1657